Citation Nr: 1607106	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  08-29 994A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for herpetic neuralgia, claimed as residuals of shingles.  

2.  Entitlement to service connection for a cervical spine disability.  

3.  Entitlement to an initial disability rating for asthma in excess of 10 percent prior to April 14, 2015, and in excess of 30 percent since.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to July 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  Thereafter, the claims file was transferred to the RO in Houston, Texas.  

In May 2011, Veteran appeared at a Travel Board hearing in Austin, Texas, before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with her claims folder.  

In a September 2014 decision, the Board granted service connection for a low back disability, residuals of a left breast lumpectomy, migraine headaches, and tinnitus; denied service connection for bilateral hearing loss; and remanded the claims of service connection for allergies, sinusitis herpetic neuralgia, cervical spine disability and a psychiatric disorder as well the clam for an increased rating for asthma.  

A June 2015 rating decision granted service connection for major depressive disorder and for allergic rhinitis (claimed as allergies and sinusitis) and initial disability ratings and effective dates assigned.  In this regard, the Board finds that the grant of service connection for allergic rhinitis included both allergies and sinusitis even though these issues were previously developed separately.  Therefore, the Board finds that the claims of service connection for a psychiatric disorder and allergic rhinitis (claimed as allergies and sinusitis) are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) (holding that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue).  

The June 2015 rating decision further granted a 30 percent schedular rating for asthma, effective April 14, 2015.  Since that grant does not represent a total grant of benefits sought on appeal, the claim for a higher initial disability rating for asthma, both prior to and since April 14, 2015, remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue has been recharacterized to comport with the evidence of record.  

The issue of service connection for a scar above the right eyebrow has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The claim of service connection for a cervical spine disability and for higher initial disability ratings for asthma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

Residuals of shingles, diagnosed as post-herpetic neuralgia over the back and the left posterior area between the 4th and 6th ribs, had its onset in service.



CONCLUSION OF LAW

The criteria for establishing service connection for residuals of shingles, diagnosed as post-herpetic neuralgia over the back and the left posterior area between the 4th and 6th ribs, have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts entitlement to service connection for residuals of an episode of shingles she experienced during active duty.  In written statements to the RO, as well as in her testimony at the May 2011 hearing, she claims, in substance, that she manifested objective symptoms of pain and numbness on her back and the posterior left side in the area between ribs 4 and 6 (i.e., pain) while on active duty and it has continued to the current time.  She further alleges that she experienced another episode after discharge in 2008 that caused pain in the area above her right eyebrow and left a residual scar.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In this regard, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The record shows the Veteran being diagnosed with post herpetic neuralgia.  See, e.g., VA treatment record dated in August 2006 and VA examination report dated in September 2006.  In addition, service treatment records document her complaints of skin sensitivity in May 2006 and thereafter being treated for objective symptoms of diagnosed herpes zoster (shingles) (i.e., skin sensitivity and pain) in early June 2006.  Lastly, the Board finds the Veteran's writing to VA, as well as her testimony at the May 2011 Board hearing, regarding her having, in substance, continued problems with the observable symptoms shingles residuals (i.e., continuous pain, skin sensitivity and intermittent numbness in the areas of the prior outbreak) are both competent and credible evidence of her continued problems with observable symptoms of residuals of shingles since service because her symptoms are observable by lay persons and are consistent with the medical evidence of record.  See Davidson, supra.  

In reaching this conclusion, the Board has not overlooked the September 2006 and May 2015 VA examiners' opinions that there were no systemic symptoms or any current functional impairment.  However, the examiners appeared to have overlooked the fact that an August 2006 VA treatment record diagnosed the Veteran with post-herpetic neuralgia and subsequent private treatment records list herpes zoster as a chronic problem when providing their opinions about whether the claimant had current residuals of her documented in-service shingles.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); Madden V. Gober, 125 F.3d. 1477 1481 (Fed. Cir. 1997) (holing that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Also see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.").  Indeed, the September 2006 examiner also diagnosed post herpetic neuralgia and the May 2015 examiner acknowledged that her claimed condition was likely the result of her in-service shingles.  Moreover, the Board does not find the May 2015 examiner's opinion probative because the examiner relied solely on negative evidence (i.e., no post-service treatment records for her claimed residuals of shingles or subsequent episodes) in providing a negative nexus opinion.  See Dalton v. Nicholson, 12 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).  Therefore, the Board does not find the opinions provided by the September 2006 and May 2015 VA examiners to be probative evidence.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).

Accordingly, with granting the Veteran the benefit of any doubt in this matter, the Board concludes that her residuals of shingles, diagnosed as post herpetic neuralgia in the areas of the back and posterior left side in the area between the 4th and 6th ribs, is due to her military service and service connection is warranted.  See 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303 (2015).


ORDER

Service connection for residuals of shingles, diagnosed as post herpetic neuralgia in the areas of the back and posterior left side in the area between the 4th and 6th ribs, is granted.


REMAND

As to the Veteran's claim of service connection for a cervical spine disability and for higher initial disability ratings for asthma, the September 2014 remand directed the AOJ to obtain and associate with the claims file the Veteran's most recent treatment records (i.e., post-May 2011) from Lackland Airforce Base.  However, the AOJ failed to request these records after being notified that the Veteran's older treatment records from Lackland Airforce Base and Ft. Stewart had been sent to the National Personnel Records Center (NPRC).  See May 2015 VA Report of General Information.  Likewise, there is no evidence that VA attempted to get the records from NPRC.  

Therefore, the Board finds that another remand is required to attempt to obtain and associate with the claims file the Veteran's treatment records Lackland Airforce Base, as well as the newly identified treatment records from Ft. Stewart, including any records that may have been sent for storage at the NPRC.  See 38 U.S.C.A. § 5103A(b) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance). 

Next, the Board notes that the April 2015 VA examiner reported that the Veteran was seen for both her disabilities by a local private physician.  The examiner also reported that she had seen a private chiropractor for her cervical spine disability in 2012 as well as received treatment in private hospital emergency rooms for her asthma.  However, the post-remand record does not show that the AOJ attempted to obtain and associate these records with the claims file.  

Therefore, the Board finds while the appeal is in remand status the AOJ should attempt to obtain and associated with the claims file the Veteran's treatment records from these identified private healthcare providers.  38 U.S.C.A. § 5103A(b) (West 2014); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them).

Given the above development, the Board finds that the Veteran should be provided new VA examinations to determine the nature and etiology of her cervical spine disability as well as the current severity of her asthma.  38 U.S.C.A. § 5103A(d); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Obtain and associate with the claims file the Veteran's post-May 2013 treatment records from the Tampa VA Medical Center and any other subsequent VA facilities where she has sought treatment.  

2.  Obtain and associate with the claims file the Veteran's post-May 2011 treatment records from Lackland Airforce Base and Ft. Stewart, including any records held by the NPRC.  

Because these are Federal records, efforts to obtain them should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain them would be futile.  If the records cannot be located or no such records exist, a Memorandum of Unavailability documenting all of VA's actions to obtain the records should be prepared and associated with the claims file and the Veteran should be notified in writing that the records cannot be found.

3.  Ask the Veteran to identify all medical providers who have treated her for asthma and a cervical spine disability since service, including from the private physician, chiropractor, and emergency room she talked to the April 2015 VA examiner about.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  

4.  After undertaking the above development to the extent possible, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of her cervical spine disability.  The entire claims file should be provided to the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

a.  What are the diagnoses of the Veteran's current cervical spine disabilities? 

b.  As to each diagnosed cervical spine disability, is it as least as likely as not (a 50 percent or greater probability) that it is related to and/or had its onset during service? 

c.  If the cervical spine disabilities include arthritis, is it as least as likely as not (a 50 percent or greater probability) that it manifested itself to a compensable degree in the first post-service year?

In providing the requested opinions the examiner must specifically acknowledge and discuss the September 2006 diagnosis of intermittent cervical spine strain and the Veteran's claims regarding having ongoing observable cervical spine problems since service.  

A complete rationale for all opinions expressed must be provided. 

In providing the requested opinions the examiner cannot rely solely of negative evidence as the basis for any opinion.

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

5.  After undertaking the above development to the extent possible, schedule the Veteran for a VA pulmonary examination to assess the current severity of her service-connected asthma.  The entire claims file should be provided to the examiner.  

The examiner is to conduct a physical examination of the Veteran and obtain all relevant diagnostic studies, to include pulmonary function testing that measures Forced Expiratory Volume in 1 second (FEV-1), the ratio between FEV-1 and Forced Vital Capacity (FEV-1/FVC), and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)).  

The examiner must state how often the Veteran seeks required treatment from a physician for asthmatic exacerbations; how often she has been prescribed courses of systemic corticosteroids; and how often she requires high dose corticosteroids or immunosuppressive medications.

A complete rationale for all opinions expressed must be provided. 

6.  After any further development required, readjudicate the appeal.  Such adjudication should consider whether staged ratings are warranted with regard to the claim for an increased evaluation for asthma.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  If any of the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


